In two related child custody proceedings pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of *552an order of the Family Court, Orange County (Kiedaisch, J.), entered July 2, 2001, as, after a hearing, granted the father’s petition and transferred custody of the child to him.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the Family Court’s award of custody of the subject child to the father had a sound and substantial basis in the record (see Eschbach v Eschbach, 56 NY2d 167; Matter of Schmidt v Schmidt, 234 AD2d 465; Gage v Gage, 167 AD2d 332). Here, the Family Court properly determined that transferring custody to the father would be in the child’s best interests since he was more likely to encourage and facilitate liberal visitation with the mother and was the better parent to provide needed structure and stability for the child (see Eschbach v Eschbach, supra). Florio, J.P., S. Miller, Townes and Cozier, JJ., concur.